
	
		II
		Calendar No. 634
		111th CONGRESS
		2d Session
		S. 2869
		[Report No. 111–342]
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 10, 2009
			Ms. Landrieu (for
			 herself, Ms. Snowe,
			 Mr. Kerry, Mr.
			 Lieberman, Mrs. Shaheen,
			 Mr. Dorgan, Mr.
			 Casey, Mr. Pryor,
			 Mr. Bingaman, Mr. Burris, Ms.
			 Klobuchar, Mr. Levin,
			 Mrs. Boxer, Ms.
			 Stabenow, Mr. Bayh,
			 Mr. Isakson, Mrs. Feinstein, Mr.
			 Cardin, Mr. Johnson,
			 Mrs. Lincoln, Mrs. Murray, Mr.
			 Johanns, Mr. Bennet,
			 Mrs. McCaskill, Mr. Merkley, Mr.
			 Specter, Mr. Udall of New
			 Mexico, and Ms. Cantwell)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		
			September 29, 2010
			Reported by Ms.
			 Landrieu, with an amendment
			Insert the part printed in
			 italic
		
		A BILL
		To increase loan limits for small business
		  concerns, to provide for low interest refinancing for small business concerns,
		  and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Job Creation and Access
			 to Capital Act of 2009.
		INext Steps for Main Street Credit
			 Availability
			101.Section
			 7(a) business loans
				(a)AmendmentSection 7(a) of the Small Business Act (15
			 U.S.C. 636(a)) is amended—
					(1)in paragraph (2)(A)—
						(A)in clause (i), by striking 75
			 percent and inserting 90 percent; and
						(B)in clause (ii), by striking 85
			 percent and inserting 90 percent; and
						(2)in paragraph (3)(A), by striking
			 $1,500,000 (or if the gross loan amount would exceed $2,000,000
			 and inserting $4,500,000 (or if the gross loan amount would exceed
			 $5,000,000.
					(b)Prospective repealEffective January 1, 2011, section 7(a) of
			 the Small Business Act (15 U.S.C. 636(a)) is amended—
					(1)in paragraph (2)(A)—
						(A)in clause (i), by striking 90
			 percent and inserting 75 percent; and
						(B)in clause (ii), by striking 90
			 percent and inserting 85 percent; and
						(2)in paragraph (3)(A), by striking
			 $4,500,000 and inserting $3,750,000.
					102.Maximum loan amounts under 504
			 programSection 502(2)(A) of
			 the Small Business Investment Act of 1958 (15 U.S.C. 696(2)(A)) is
			 amended—
				(1)in clause (i), by striking
			 $1,500,000 and inserting $5,000,000;
				(2)in clause (ii), by striking
			 $2,000,000 and inserting $5,000,000;
				(3)in clause (iii), by striking
			 $4,000,000 and inserting $5,500,000;
				(4)in clause (iv), by striking
			 $4,000,000 and inserting $5,500,000; and
				(5)in clause (v), by striking
			 $4,000,000 and inserting $5,500,000.
				103.Maximum loan limits under microloan
			 programSection 7(m) of the
			 Small Business Act (15 U.S.C. 636(m)) is amended—
				(1)in paragraph (1)(B)(iii), by striking
			 $35,000 and inserting $50,000;
				(2)in paragraph (3)—
					(A)in subparagraph (C), by striking
			 $3,500,000 and inserting $5,000,000; and
					(B)in subparagraph (E), by striking
			 $35,000 each place that term appears and inserting
			 $50,000; and
					(3)in paragraph (11)(B), by striking
			 $35,000 and inserting $50,000.
				104.Temporary fee reductionsSection 501 of the American Recovery and
			 Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 151) is amended by
			 striking September 30, 2010 each place that term appears and
			 inserting December 31, 2010.
			105.New Markets Venture Capital company
			 investment limitationsSection
			 355 of the Small Business Investment Act of 1958 (15 U.S.C. 689d) is amended by
			 adding at the end the following:
				
					(e)Investment limitations
						(1)DefinitionIn this subsection, the term covered
				New Markets Venture Capital company means a New Markets Venture Capital
				company—
							(A)granted final approval by the Administrator
				under section 354(e) on or after March 1, 2002; and
							(B)that has obtained a financing from the
				Administrator.
							(2)LimitationExcept to the extent approved by the
				Administrator, a covered New Markets Venture Capital company may not acquire or
				issue commitments for securities under this title for any single enterprise in
				an aggregate amount equal to more than 10 percent of the sum of—
							(A)the regulatory capital of the covered New
				Markets Venture Capital company; and
							(B)the total amount of leverage projected in
				the participation agreement of the covered New Markets Venture
				Capital.
							.
			106.Alternative size standardsSection 3(a) of the Small Business Act (15
			 U.S.C. 632(a)) is amended by adding at the end the following:
				
					(5)Alternative size standard
						(A)In generalThe Administrator shall establish an
				alternative size standard for applicants for business loans under section 7(a)
				and applicants for development company loans under title V of the Small
				Business Investment Act of 1958 (15 U.S.C. 695 et seq.), that uses maximum
				tangible net worth and average net income as an alternative to the use of
				industry standards.
						(B)Interim ruleUntil the date on which the alternative
				size standard established under subparagraph (A) is in effect, an applicant for
				a business loan under section 7(a) or an applicant for a development company
				loan under title V of the Small Business Investment Act of 1958 may be eligible
				for such a loan if—
							(i)the maximum tangible net worth of the
				applicant is not more than $15,000,000; and
							(ii)the average net income after Federal income
				taxes (excluding any carry-over losses) of the applicant for the 2 full fiscal
				years before the date of the application is not more than
				$5,000,000.
							.
			107.Sale of
			 7(a) loans in secondary marketSection 5(g) of the Small Business Act (15
			 U.S.C. 634(g)) is amended by adding at the end the following:
				
					(6)If the amount of the guaranteed portion of
				any loan under section 7(a) is more than $500,000, the Administrator shall,
				upon request of a pool assembler, divide the loan guarantee into increments of
				$500,000 and 1 increment of any remaining amount less than $500,000, in order
				to permit the maximum amount of any loan in a pool to be not more than
				$500,000. Only 1 increment of any loan guarantee divided under this paragraph
				may be included in the same pool. Increments of loan guarantees to different
				borrowers that are divided under this paragraph may be included in the same
				pool.
					.
			108.Online lending platformIt is the sense of Congress that the
			 Administrator of the Small Business Administration should establish a website
			 that—
				(1)lists each lender that makes loans
			 guaranteed by the Small Business Administration and provides information about
			 the loan rates of each such lender; and
				(2)allows prospective borrowers to compare
			 rates on loans guaranteed by the Small Business Administration.
				IISmall Business Access to Capital
			202.Low-interest refinancing under the local
			 development business loan program
				(a)RefinancingSection 502(7) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 696(7)) is amended by adding at the end the
			 following:
					
						(C)Refinancing not involving
				expansions
							(i)DefinitionsIn this subparagraph—
								(I)the term borrower means a
				small business concern that submits an application to a development company for
				financing under this subparagraph;
								(II)the term eligible fixed asset
				means tangible property relating to which the Administrator may provide
				financing under this section; and
								(III)the term qualified debt means
				indebtedness—
									(aa)that—
										(AA)was incurred not less than 2 years before
				the date of the application for assistance under this subparagraph;
										(BB)is a commercial loan;
										(CC)is not subject to a guarantee by a Federal
				agency;
										(DD)the proceeds of which were used to acquire
				an eligible fixed asset;
										(EE)was incurred for the benefit of the small
				business concern; and
										(FF)is collateralized by eligible fixed assets;
				and
										(bb)for which the borrower has been current on
				all payments for not less than 1 year before the date of the
				application.
									(ii)AuthorityA project that does not involve the
				expansion of a small business concern may include the refinancing of qualified
				debt if—
								(I)the amount of the financing is not more
				than 80 percent of the value of the collateral for the financing, except that,
				if the appraised value of the eligible fixed assets serving as collateral for
				the financing is less than the amount equal to 125 percent of the amount of the
				financing, the borrower may provide additional cash or other collateral to
				eliminate any deficiency;
								(II)the borrower has been in operation for all
				of the 2-year period ending on the date of the loan; and
								(III)for a financing for which the Administrator
				determines there will be an additional cost attributable to the refinancing of
				the qualified debt, the borrower agrees to pay a fee in an amount equal to the
				anticipated additional cost.
								(iii)Financing for business expenses
								(I)Financing for business
				expensesThe Administrator
				may provide financing to a borrower that receives financing that includes a
				refinancing of qualified debt under clause (ii), in addition to the refinancing
				under clause (ii), to be used solely for the payment of business
				expenses.
								(II)Application for financingAn application for financing under
				subclause (I) shall include—
									(aa)a specific description of the expenses for
				which the additional financing is requested; and
									(bb)an itemization of the amount of each
				expense.
									(III)Condition on additional
				financingA borrower may not
				use any part of the financing under this clause for non-business
				purposes.
								(iv)Loans based on jobs
								(I)Job creation and retention goals
									(aa)In generalThe Administrator may provide financing
				under this subparagraph for a borrower that meets the job creation goals under
				subsection (d) or (e) of section 501.
									(bb)Alternate job retention goalThe Administrator may provide financing
				under this subparagraph to a borrower that does not meet the goals described in
				item (aa) in an amount that is not more than the product obtained by
				multiplying the number of employees of the borrower by $65,000.
									(II)Number of employeesFor purposes of subclause (I), the number
				of employees of a borrower is equal to the sum of—
									(aa)the number of full-time employees of the
				borrower on the date on which the borrower applies for a loan under this
				subparagraph; and
									(bb)the product obtained by multiplying—
										(AA)the number of part-time employees of the
				borrower on the date on which the borrower applies for a loan under this
				subparagraph; by
										(BB)the quotient obtained by dividing the
				average number of hours each part time employee of the borrower works each week
				by 40.
										(v)NondelegationNotwithstanding section 508(e), the
				Administrator may not permit a premier certified lender to approve or
				disapprove an application for assistance under this subparagraph.
							(vi)Total amount of loansThe Administrator may provide not more than
				a total of $4,000,000,000 of financing under this subparagraph for each fiscal
				year.
							.
				(b)Prospective repealEffective 2 years after the date of
			 enactment of this Act, section 502(7) of the Small Business Investment Act of
			 1958 (15 U.S.C. 696(7)) is amended by striking subparagraph (C).
				(c)Technical correctionSection 502(2)(A)(i) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 696(2)(A)(i)) is amended by striking
			 subparagraph (B) or (C) and inserting clause (ii), (iii),
			 (iv), or (v).
				IIIOther matters
			301.Small business
			 intermediary lending pilot program
				(a)In
			 generalSection 7 of the Small Business Act (15 U.S.C. 636) is
			 amended by striking subsection (l) and inserting the following:
					
						(l)Small Business
				Intermediary Lending Pilot Program
							(1)DefinitionsIn
				this subsection—
								(A)the term eligible
				intermediary—
									(i)means a private,
				nonprofit entity that—
										(I)seeks or has been awarded
				a loan from the Administrator to make loans to small business concerns under
				this subsection; and
										(II)has not less than 1 year
				of experience making loans to startup, newly established, or growing small
				business concerns; and
										(ii)includes—
										(I)a private, nonprofit
				community development corporation;
										(II)a consortium of private,
				nonprofit organizations or nonprofit community development corporations;
				and
										(III)an agency of or
				nonprofit entity established by a Native American Tribal Government; and
										(B)the term
				Program means the small business intermediary lending pilot
				program established under paragraph (2).
								(2)EstablishmentThere
				is established a 3-year small business intermediary lending pilot program,
				under which the Administrator may make direct loans to eligible intermediaries,
				for the purpose of making loans to startup, newly established, and growing
				small business concerns.
							(3)PurposesThe
				purposes of the Program are—
								(A)to assist small business
				concerns in areas suffering from a lack of credit due to poor economic
				conditions or changes in the financial market; and
								(B)to establish a loan
				program under which the Administrator may provide loans to eligible
				intermediaries to enable the eligible intermediaries to provide loans to
				startup, newly established, and growing small business concerns for working
				capital, real estate, or the acquisition of materials, supplies, or
				equipment.
								(4)Loans to eligible
				intermediaries
								(A)ApplicationEach
				eligible intermediary desiring a loan under this subsection shall submit an
				application to the Administrator that describes—
									(i)the type of small
				business concerns to be assisted;
									(ii)the size and range of
				loans to be made;
									(iii)the interest rate and
				terms of loans to be made;
									(iv)the geographic area to
				be served and the economic, poverty, and unemployment characteristics of the
				area;
									(v)the status of small
				business concerns in the area to be served and an analysis of the availability
				of credit; and
									(vi)the qualifications of
				the applicant to carry out this subsection.
									(B)Loan
				limitsNo loan may be made to an eligible intermediary under this
				subsection if the total amount outstanding and committed to the eligible
				intermediary by the Administrator would, as a result of such loan, exceed
				$1,000,000 during the participation of the eligible intermediary in the
				Program.
								(C)Loan
				durationLoans made by the Administrator under this subsection
				shall be for a term of 20 years.
								(D)Applicable interest
				ratesLoans made by the Administrator to an eligible intermediary
				under the Program shall bear an annual interest rate equal to 1.00
				percent.
								(E)Fees;
				collateralThe Administrator may not charge any fees or require
				collateral with respect to any loan made to an eligible intermediary under this
				subsection.
								(F)Delayed
				paymentsThe Administrator shall not require the repayment of
				principal or interest on a loan made to an eligible intermediary under the
				Program during the 2-year period beginning on the date of the initial
				disbursement of funds under that loan.
								(G)Maximum participants
				and amountsDuring each of fiscal years 2010, 2011, and 2012, the
				Administrator may make loans under the Program—
									(i)to not more than 20
				eligible intermediaries; and
									(ii)in a total amount of not
				more than $20,000,000.
									(5)Loans to small business
				concerns
								(A)In
				generalThe Administrator, through an eligible intermediary,
				shall make loans to startup, newly established, and growing small business
				concerns for working capital, real estate, and the acquisition of materials,
				supplies, furniture, fixtures, and equipment.
								(B)Maximum
				loanAn eligible intermediary may not make a loan under this
				subsection of more than $200,000 to any 1 small business concern.
								(C)Applicable interest
				ratesA loan made by an eligible intermediary to a small business
				concern under this subsection, may have a fixed or a variable interest rate,
				and shall bear an interest rate specified by the eligible intermediary in the
				application of the eligible intermediary for a loan under this
				subsection.
								(D)Review
				restrictionsThe Administrator may not review individual loans
				made by an eligible intermediary to a small business concern before approval of
				the loan by the eligible intermediary.
								(6)TerminationThe
				authority of the Administrator to make loans under the Program shall terminate
				3 years after the date of enactment of the Small Business Job Creation and
				Access to Capital Act of
				2009.
							.
				(b)Rulemaking
			 authorityNot later than 180 days after the date of enactment of
			 this Act, the Administrator shall issue regulations to carry out section 7(l)
			 of the Small Business Act, as amended by subsection (a).
				(c)Availability of
			 fundsAny amounts provided to the Administrator for the purposes
			 of carrying out section 7(l) of the Small Business Act, as amended by
			 subsection (a), shall remain available until expended.
				302.Prohibition on using
			 TARP funds or tax increases
				(a)In
			 generalExcept as provided in subsection (b), nothing in this Act
			 or the amendments made by this Act shall be construed to limit the ability of
			 Congress to appropriate funds.
				(b)TARP funds and tax
			 increases
					(1)In
			 generalAny covered amounts
			 may not be used to carry out this Act or an amendment made by this Act.
					(2)DefinitionIn
			 this subsection, the term covered amounts means—
						(A)the amounts made
			 available to the Secretary of the Treasury under title I of the Emergency
			 Economic Stabilization Act of 2008 (12 U.S.C. 5201 et seq.) to purchase (under
			 section 101) or guarantee (under section 102) assets under that Act; and
						(B)any revenue increase
			 attributable to any amendment to the Internal Revenue Code of 1986 made during
			 the period beginning on the date of enactment of this Act and ending on
			 December 31, 2010.
						
	
		September 29, 2010
		Reported with an amendment
	
